     Case 3:20-cv-00323-DCB-JCG Document 1 Filed 05/06/20 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION


ANTONY D. COLEMAN                                                             PLAINTIFF


v.                                                                 3:20-cv-323-DCB-JCG
                                                CIVIL ACTION NO. ________________


WILSON AUTO GROUP, INC.                                                       DEFENDANT


                     ORIGINAL COMPLAINT FOR DAMAGES
                      AND DEMAND FOR TRIAL BY JURY

                                          I.
                                    INTRODUCTION

        1.      Comes now the Plaintiff, Antony D. Coleman, by and through counsel,

and files this Complaint against the Defendant, Wilson Auto Group, Inc., sometimes also

referred to herein as Wilson Kia, for multiple violations of the Fair Credit Reporting Act

(FCRA), 15 U.S.C. § 1681 et seq., including impermissible access of consumer credit

information, and in support thereof Plaintiff would show the following, to-wit:

                                          II.
                                     JURISDICTION

        2.     Plaintiff respectfully asserts that jurisdiction is proper in this case based

upon 28 U.S.C. 1331, in that this dispute involves predominant issues of federal law.

Plaintiff also asserts actions under states’ laws which may be brought within the

supplemental jurisdiction of this Court and Plaintiff respectfully requests that this
   Case 3:20-cv-00323-DCB-JCG Document 1 Filed 05/06/20 Page 2 of 11




honorable Court exercise supplemental jurisdiction over said claims. 28 U.S.C.

1367.28Venue in this district is proper in that the Defendant conducts business here and

as such the conduct complained of occurred here.


                                          III.
                                        PARTIES

         3.   That Plaintiff, Antony D. Coleman, is an adult resident citizen of Copiah

County, Mississippi currently on deployment out-of-state with the United States Army.

         4.   That Defendant, Wilson Auto Group, Inc., is a domestic corporation which

may be served with process of this Court by serving its registered agent for service of

process, Charles Douglas Wilson, located at 4200 Lakeland Drive, Flowood, Mississippi

39232.

                                         IV.
                                    TRIAL BY JURY

         5.   That the Plaintiff is entitled to and hereby requests a trial by jury.


                                V.
              REQUEST FOR EXEMPLARY/PUNITIVE DAMAGES

         6.    That the Plaintiff respectfully requests that this Honorable Court instruct

the jury, as the trier of facts, that in addition to actual or compensatory damages,

exemplary or punitive damages may be awarded against the Defendant under federal and

state laws.


                                             2
    Case 3:20-cv-00323-DCB-JCG Document 1 Filed 05/06/20 Page 3 of 11




                                VI.
       REQUEST FOR COSTS OF LITIGATION AND ATTORNEYS’ FEES

       7.      That the Plaintiff respectfully requests that this Honorable Court instruct

the jury, as the trier of facts, that in addition to an award of damages and the costs of

litigation, Plaintiff also seeks an award of reasonable attorneys’ fees incurred by him in

the prosecution of this action against the Defendant.


                                      VII.
                              FACTUAL ALLEGATIONS

       8.      That on June 24, 2019 at approximately 1300 hours Plaintiff began

receiving alerts on his cellphone that someone was using his personal identifiers to apply

for credit and, subsequently, Plaintiff noticed several missed calls from 601.914.4235, a

number associated with the Defendant.

.      9.      That after receiving the alerts and missed calls on his cellphone, Plaintiff

immediately called 601.914.4235 and spoke with Jeffrey Brown, a sales representative

with Wilson Kia in Flowood, Mississippi.

       10.     That Plaintiff was told by Jeffrey Brown that Jessica Demby, Plaintiff’s

former wife, had provided his Social Security number to act as a cosigner on a vehicle

purchase she wished to finance.

       11.     That at all times relevant herein the Plaintiff had not authorized, consented

to, or in any way given his permission or approval, stated or implied, for anyone,

including Jessica Demby, Jeffrey Brown or, any agent of the Defendant’s, to access his

                                             3
  Case 3:20-cv-00323-DCB-JCG Document 1 Filed 05/06/20 Page 4 of 11




consumer credit information for any purpose whatsoever.

       12.     That as a result of the Defendant’s unauthorized use of Plaintiff’s personal

identifying information, there were at least eight (8) “hard pull” inquiries of Plaintiff’s

permissible purpose consumer credit information initiated by the Defendant through the

following lenders using the database of two, national consumer reporting agencies,

Equifax and TransUnion, as follows:

               1)     Ally Financial on June 24, 2019, TransUnion

               2)     Kia Motors Finance on June 24, 2019, TransUnion

               3)     JPMorgan Chase Bank on June 24, 2019, TransUnion

               4)     Wilson Auto on June 24, 2019, TransUnion

               5)     Fifth Third Bank on June 24, 2019, TransUnion

               6)     BB&T Dealer Finance on June 24, 2019, Equifax

               7)     Wilson Auto Group on June 24, 2019, Equifax

               8)     Capital One Auto Finance on June 24, 2019, Equifax

       13.     That Plaintiff would eventually receive adverse action letters from the

following lenders on the dates indicated, as follows:

               1)     Bank of America, dated June 30, 2019

               2)     BB&T Dealer Finance, dated July 2, 2019

               3)     TD Auto Finance, dated July 4, 2019



                                             4
   Case 3:20-cv-00323-DCB-JCG Document 1 Filed 05/06/20 Page 5 of 11




               4)      JPMorgan Chase Bank, dated July 5, 2019

               5)      Ally Financial, dated July 8, 2019

               6)      Fifth Third Bank, dated July 16, 2019

               7)      KIA Finance, dated July 19, 2019

               8)      Capital One Auto Finance, dated August 9, 2019

       14.     That based on the adverse action letters Plaintiff received there were an

additional two (2) hard pull inquiries made of his consumer credit information, one by

Bank of America and, the other by TD Auto Finance, resulting in a total of ten (10) hard

pull inquiries of his permissible purpose credit information.

       15.     That Plaintiff asked Jeffrey Brown if Defendant had any protocols or

procedures in place to prevent unauthorized use of personal identifying information to

which Plaintiff was merely told “well, she needed a car”.

       16.     That Plaintiff then advised Jeffrey Brown he wished to speak to a manager

and was thereafter transferred to Danny Gillian.

       17.     That Danny Gillian told Plaintiff that no vehicle sale was processed and

that he would remove Plaintiff as a cosigner and that he would be able to reverse the

inquiries from Plaintiff’s consumer credit reports and that it would take a couple of weeks

to do so.

       18.     That after approximately three (3) weeks Plaintiff had not heard back from



                                             5
   Case 3:20-cv-00323-DCB-JCG Document 1 Filed 05/06/20 Page 6 of 11




Mr. Gillian so he tried to reach him by telephone but could not speak to or get a return

call from him.

       19.       That as a consequence of not being able to speak to Mr. Gillian about the

removal of the inquiries from his consumer credit reports, Plaintiff invoked self-help

remedies and contacted all three, major national consumer reporting agencies, Equifax,

TransUnion, and Experian.

       20.       That Plaintiff, by virtue of his own efforts, was successful in getting seven

(7) of the subject inquiries deleted from his consumer reports managed by Equifax and

Experian, including a block on further use of his credit files with those agencies.

       21.       That TransUnion, however, refused to delete any inquiries without more

detailed information provided by the Defendant.

       22.       That without Defendant’s agent, Mr. Gillian, giving Plaintiff the courtesy

of continued communication regarding any effort on their part to have the improper credit

inquiries deleted from Plaintiff’s consumer credit files, Plaintiff began trying to speak to

others employed by the Defendant but to no avail.

       23.       That, finally, on July 21, 2019 Plaintiff made contact via email with the

Defendant’s president, Douglas Wilson, who referred Plaintiff to Anthony Sturgis,

another agent of the Defendant’s.

       24.       That Anthony Sturgis advised Plaintiff that he would contact the consumer


                                               6
   Case 3:20-cv-00323-DCB-JCG Document 1 Filed 05/06/20 Page 7 of 11




reporting agencies which were showing the improper credit inquiries to request their

deletion.

        25.     That following approximately two (2) weeks of waiting on Anthony

Sturgis to get back with him, Plaintiff contacted him and was told to wait thirty (30) days

for deletion of the improper credit inquiries.

        26.     That by August 23, 2019 after checking his consumer credit reports and

finding no deletions of the improper credit inquiries had occurred, Plaintiff tried again to

contact Anthony Sturgis who, after several voicemails left for him, finally returned

Plaintiff’s telephone calls.

        27.     That Anthony Sturgis told Plaintiff that he thought everything had been

resolved but that he would try again with the consumer reporting agencies and that, if he

could not get the subject deletions made then there was nothing more he could do for

Plaintiff.

        28.     That Plaintiff waited yet another thirty (30) days after his August 23, 2019

telephone call with Anthony Sturgis to check for deletion of the improper credit inquirers

on his consumer credit reports but still nothing had changed and the inquiries remained.

        29.     That Plaintiff subsequently filed a complaint with the Mississippi Attorney

General’s Office dated September 25, 2019.

        30.     That Plaintiff had previously filed a police report, at 1835 hours on June


                                                 7
   Case 3:20-cv-00323-DCB-JCG Document 1 Filed 05/06/20 Page 8 of 11




24, 2019 where he is currently deployed, with the Macedonia, Ohio Police Department,

incident number 19-00349.

        31.    That as recently as March 5, 2020 Plaintiff’s Equifax consumer credit

report is still showing one or more inquiries resulting from Defendant’s unauthorized use

of his personal identifying information.

        32.    That especially since Plaintiff holds a security clearance in his assignment

with the U.S. Army, any questionable activity on his consumer credit reports, such as

numerous inquiries in a short period of time, presents a risk of having his security

clearance suspended which, as of the present date, has not happened but has nevertheless

been a concern of Plaintiff’s throughout this ordeal.


                                       VIII.
                                 CLAIM FOR RELIEF

        33.    Plaintiff repeats and re-alleges and incorporates by reference to the

foregoing paragraphs.

        34.    That Defendant’s actions evidence a breach of its responsibilities under the

FCRA.

        35.    That Plaintiff has suffered damages due to the actions, inactions and

conduct directed at Plaintiff by Defendant.

        36.    That the types of injuries and harms incurred by Plaintiff were foreseeable.


                                              8
   Case 3:20-cv-00323-DCB-JCG Document 1 Filed 05/06/20 Page 9 of 11




        37.    That In addition, Defendant is liable unto Plaintiff in a sum to be assessed by

the trier of fact for punitive/exemplary damages under common law, states' laws and/or for

willful violation(s) of the provisions of the FCRA.

        38.    That Defendant has negligently, recklessly, willfully and/or intentionally

violated the FCRA and caused damage to Plaintiff.

       39.     That the information Defendant sought to access from more than one

consumer reporting agency was permissible purpose information, collected by the

consumer reporting agencies with an expectation by them that requests for said

information would be only from those who had a legitimate business need for permissible

purpose information.

       40.     That the Defendant’s actions in this case show, at a minimum, a negligent

disregard for the sanctity of Plaintiff’s permissible purpose consumer credit information

as protected by the FCRA.

       41.     That Defendant had no consumer purpose for which Plaintiff’s permissible

purpose information could be legitimately used since Plaintiff never sought to purchase

an automobile from Defendant.

       42.     That Defendant’s conduct suggests they have no established protocols to

prevent the mishandling of consumers’ personal identifiers which, even if they do, those

protocols are not adhered to thus showing a deliberate and willful disregard for the use of


                                              9
  Case 3:20-cv-00323-DCB-JCG Document 1 Filed 05/06/20 Page 10 of 11




consumers’ permissible purpose credit information and, thus, making what happened to

Plaintiff likely to be a pattern of conduct by the Defendant with other similarly situated

consumers.




           WHEREFORE, PREMISES CONSIDERED, Plaintiff, Antony D. Coleman, prays

that upon a hearing of this matter, this Honorable Court will enter a judgment against the

Defendant for all reasonable damages sustained by the him including, but not limited to,

compensatory damages, out-of-pocket expenses, costs and time of repairing his credit,

embarrassment, inconvenience, loss of incidental time, frustration, invasion of financial

privacy, mental distress, and for punitive damages, attorneys’ fees, and court costs, and

all other assessments proper by law and any and all other applicable federal and state

laws, together with interest thereon from the date of judicial demand until paid, and,

further;     that this Honorable Court order the Defendant to once-and-for-all resolve

Plaintiff’s dispute in his favor; Plaintiff prays for other such relief, specific or general, as

may be deemed proper by this Court in this matter.

                                               Respectfully submitted,

                                               ANTONY D. COLEMAN, Plaintiff


                                           BY: _//JOSEPH PATRICK FRASCOGNA//
                                               JOSEPH PATRICK FRASCOGNA
                                               Attorney for the Plaintiff


                                              10
 Case 3:20-cv-00323-DCB-JCG Document 1 Filed 05/06/20 Page 11 of 11




JOSEPH PATRICK FRASCOGNA, MSB #8897
FRASCOGNA & FRASCOGNA, PLLC
147 Republic Street, Suite 202
Post Office Box 392 (39130)
Madison, Mississippi 39110
Telephone:    601.672.9058
Email:        PatFrascogna@FrascoLaw.com




                                   11
